Citation Nr: 0805883	
Decision Date: 02/21/08    Archive Date: 03/03/08

DOCKET NO.  06-00 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a low back disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1945 to January 
1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.

In December 2007, the veteran testified at a Board 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is associated with the 
claims folder.


FINDING OF FACT

The veteran's current low back disorder is not a residual of 
any low back injury he reportedly sustained during service. 


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by 
active service, and its incurrence or aggravation during 
active service may not be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in October 2003, January 2004, and August 2005 
letters, the RO provided notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of any 
further evidence that pertains to the claim.  In addition, in 
a March 2006 letter, the RO provided the veteran with notice 
of the information and evidence needed to establish a 
disability rating and effective date for the disability on 
appeal.  The claim was last readjudicated in July 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service separation examination report, available 
post-service treatment records, and lay statements.

The Board notes that the only available service medical 
record is the December 1946 separation examination report.  
The National Personnel Records Center (NPRC) confirmed in 
December 2003 that the veteran's records are "fire related" 
and thus, there are no additional service medical records 
available.  A search of alternative records was negative 
according to an October 2004 report from the NPRC.  In 
February 2004, the Naval Hospital at Camp LeJeune, North 
Carolina and the Carolina Arthritis Associates indicated that 
there were no records on the veteran.  According to a Report 
of Contact in June 2007, the U.S. Department of Labor Office 
of Worker's Compensation Programs reported that there were no 
records on the veteran.  The veteran was advised of the 
missing service medical records in a letter dated in December 
2003.  The November 2004 rating decision advised the veteran 
of the negative responses from the Naval Hospital and 
Carolina Arthritis Associates and indicated that a search for 
alternative service records was negative.  In a June 2007 
letter, the veteran was advised that the Department of Labor 
had no records on him.  

The Board acknowledges that the veteran has not been afforded 
a VA examination and a medical nexus opinion has not been 
obtained in response to his claim, but has determined that no 
such examination and opinion are necessary in this case 
because the medical evidence currently of record is 
sufficient to decide the claim, and there is no reasonable 
possibility that such an examination and opinion would result 
in evidence to substantiate the claim.  38 C.F.R. § 
3.159(c)(4) (2007).  In this regard, the Board notes that the 
medical evidence initially shows a chronic low back 
disability many years after the veteran's discharge from 
service, and there is no medical evidence suggesting that it 
is related to service.  

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, and there has been a complete review of 
all the evidence without prejudice to the veteran.  As such, 
there is no indication that there is any prejudice to the 
veteran by the order of the events in this case.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Moreover, as the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim, any question as to an 
appropriate disability rating and effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the veteran.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).


Analysis

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2007).  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b) (2007).  Regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).

As noted previously, most of the veteran's service medical 
records are not on file and were apparently destroyed in a 
fire at the NPRC in St. Louis, Missouri, in 1973. The United 
States Court of Appeals for Veteran's Claims (Court) has held 
that in cases where records once in the hands of the 
government are lost, the Board has a heightened obligation to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

At the December 2007 hearing, the veteran testified that he 
injured his lower back from loading and unloading cargo from 
ships during service.  He affirmed that he went to sick call 
for his back during service.  At that time, he was provided 
with medicine, and he was placed on limited duty.  He further 
testified that he sought treatment for his back within one 
year of his separation from service.  He was treated by a Dr. 
"Illopia" [although the transcriber noted difficulty in 
hearing the veteran at this particular point in the hearing] 
of 7th Street in Wilmington, who ordered him a back brace.  
Medical records from Dr. Illopia pertaining to treatment the 
veteran received, however, are not available as he is 
deceased.  The veteran maintained that ever since his back 
injury in service he had had problems with his back.  He 
acknowledged that he sustained another back injury post-
service while employed as a civil servant at Camp LeJeune, 
but he essentially claimed that the post-service back injury 
he sustained was a re-injury of a pre-existing back condition 
he sustained during service.  The post-service back injury 
required one week of bed rest and then he was placed on one 
or two weeks of limited duty.  

The Board observes that some testimony the veteran presented 
at the hearing is inconsistent with the other evidence of 
record.  While the veteran's account of having sustained a 
low back injury during the performance of his duties is 
consistent with his military occupational specialty as a 
longshoreman, the preponderance of the evidence weighs 
heavily against a finding that any back injury the veteran 
sustained during service left chronic residuals.  

The December 1946 separation examination report does note 
that the veteran reported that he had had low back pain since 
September 1946, but contrary to testimony the veteran 
presented at the hearing, it was noted that no treatment was 
sought at sick call.  Also, no low back disorder was 
identified at the examination.  
In the veteran's original application for compensation 
benefits filed in October 2003, he too indicated that he did 
not receive treatment for his back during service.  
In NA Form 13055 (Request for Information Needed to 
Reconstruct Medical Data) dated in January 2004, the veteran 
reported that he underwent a "surgical procedure" in the 
spring of 1946 at the U.S. Army Hospital in Alaska, but he 
did not indicate that he received treatment for his back 
injury of September 1946.  Thus, the veteran's current 
contention that he went to sick call for his back and that he 
was subsequently placed on limited duty is contradicted by 
his earlier statements.    

As for the veteran's current contention that he received 
treatment for his back within one year of his discharge from 
service, it appears that the Dr. Illopia he identified at the 
December 2007 hearing is the same doctor he identified in 
Authorization and Consent to Release Information forms dated 
in November 2003 and January 2004.  At that time, the veteran 
reported that he was a regular patient of Dr. L.W. Upperman 
of North 7th Street in Wilmington, North Carolina for 
treatment of his back for "many years," but he was 
deceased.  The veteran indicated that he did not know where 
the records were kept but that they were dated in the mid to 
late 1980s or early 1990s.  He did not indicate at that time 
that he was treated immediately after service.  Again, the 
veteran's testimony is contradicted by his earlier 
statements.

It is also notable that after the post-service back injury 
that reportedly occurred in the summer of 1978 or 1979 
(according to the January 2004 Authorization and Consent to 
Release Information form) for which he received treatment at 
the Naval Hospital at Camp LeJeune, the veteran identified 
several health care providers from which he reportedly 
received treatment.  In the January 2007 Authorization and 
Consent to Release Information form, the veteran indicated 
that the U.S. Department of Labor Office of Worker's 
Compensation Programs had records dated from 1970 to 1984 
pertaining to his back.  He submitted lay statements dated in 
2005 from M.B. and M.M. who recalled that the veteran 
sustained an on-the-job injury to his back.  As noted above, 
he initially reported that he received treatment for his back 
from Dr. Upperman in the 1980s or 1990s.  In the January 2004 
Authorization and Consent to Release Information form, the 
veteran indicated that he received treatment for his 
"neck/back" from Carolina Arthritis Associates on referral 
from his treating physician (Dr. S.G.) in the Fall of 1997 or 
1998.  Records from Dr. S.G. dated from March 2002 to April 
2004 showed that the veteran was followed for back pain.  An 
impression of arthritis was noted although no x-ray findings 
were reported.  While some evidence more contemporaneous to 
service is not available, what can be deduced from the 
evidence of record is that it tends to show no chronic 
disability of the low back until after the post-service 
industrial back injury.  The mere fact of an in-service 
injury is not enough.  There must be a chronic disability 
resulting from that injury. 

The veteran submitted a November 2004 letter from his 
treating physician of 20 years, Dr. S.G., in which he 
reiterated the history of the claimed injury as reported by 
the veteran.  Dr. S.G. does not indicate that the veteran's 
current low back problems are a residual of the low back 
injury he reportedly sustained during service.  Rather, the 
evidence of a nexus between the veteran's claimed low back 
disability and his military service, is limited to the 
veteran's own statements.  This does not constitute competent 
evidence of a nexus between the claimed disability and the 
veteran's active service since laypersons, such as the 
veteran, are not qualified to render a medical diagnosis or 
an opinion concerning medical causation. See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

For the reasons set forth above, the Board finds that the 
preponderance of the evidence is against the claim, and the 
appeal must therefore be denied.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. § 3.102 (2007); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

Service connection for a low back disorder is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


